Citation Nr: 0500740	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  04-19 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from April to June 1943, and who died in 
February 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  The veteran died of a nonservice-connected disability in 
a non-VA facility in February 2003.

2.  At the time of his death the veteran was not in receipt 
of pension or compensation benefits and did not have an 
original or reopened claim for such benefits pending with 
sufficient evidence of record on the date of his death to 
have supported an award of compensation or pension effective 
prior to the date of his death.

3.  The veteran did not die while admitted to a VA facility 
for hospital, nursing home, or domiciliary care.

4.  At the time of his death, the veteran was not traveling 
under proper authority and at VA expense for the purpose of 
examination, treatment, or care.




CONCLUSION OF LAW

The criteria for entitlement to burial benefits have not been 
met.  38 U.S.C.A. §§ 2302, 2303, 2307, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.1600 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in February 2003 at his residence.  The 
cause of the veteran's death was failure to thrive.  Other 
significant conditions contributing to death were anemia and 
malnutrition.  In March 2003 the appellant filed a claim for 
burial benefits based upon nonservice-connected death.

Burial expenses of a deceased veteran are payable if the 
veteran died of a service-connected disability.  38 U.S.C.A. 
§ 2307; 38 C.F.R. § 3.1600(a).  If the veteran's death was 
not service connected, burial benefits are payable if at the 
time of death:  (1) The veteran was in receipt of pension or 
compensation (or, but for the receipt of military retirement 
pay, would have been in receipt of compensation); or (2) the 
veteran had an original or reopened claim for either 
compensation or pension pending, and, in the case of an 
original claim, there is sufficient evidence of record on the 
date of the veteran's death to have supported an award of 
compensation or pension effective prior to the date of the 
veteran's death.  38 U.S.C.A. § 2302(a)(1); 38 C.F.R. § 
3.1600(b)(1)(2)(i).

The appellant does not contend, and the record does not 
establish, that any of the causes of the veteran's death 
should be service connected.  At the time of the veteran's 
death service connection had not been established for any 
disability.  Records in the claims file, dated in July 1967, 
July 1969, and May 1970 reflect that no claim had been filed 
for compensation or pension.

After the claim for burial benefits was denied, the appellant 
submitted a photocopy of a statement that was signed and 
dated by the veteran prior to his death in February 2003.  
The statement reflects that it was received at the 
Jacksonville VA Outpatient Clinic on the date it was signed.  
In the statement the veteran requested that the statement be 
accepted as an informal claim for nonservice-connected 
pension and indicated that he would submit a formal 
application as soon as he could gather the necessary 
documentation.  The veteran expired prior to any further 
completion of his application for nonservice-connected 
pension.

Any communication or action indicating intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  38 C.F.R. § 
3.155(a) (2004).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  Id.

The veteran's February 2003 statement identified the benefit 
sought and may be accepted as an informal claim for 
nonservice-connected pension benefits.  However, in order to 
qualify for a nonservice-connected death burial allowance 
there must have been sufficient evidence of record on the 
date of the veteran's death to have supported an award of 
pension effective prior to the date of the veteran's death.  
38 C.F.R. § 3.1600(b)(2)(i).  Information regarding the 
veteran's annual countable family income, and number of 
dependents, would have been required before a determination 
could have been made regarding his entitlement to nonservice-
connected pension benefits.  See 38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. § 3.23, 3.271, 3.272 (2004).  Unfortunately, 
there was no information regarding the veteran's dependent or 
annual countable income of record at the time he filed his 
application or on the date of his death in February 2003.  
Therefore, there was insufficient evidence of record on the 
date of the veteran's death to have supported an award of 
pension effective prior to the date of the veteran's death.

Since there was insufficient evidence of record at the time 
of the veteran's death to support an award of pension 
effective prior to the date of his death a preponderance of 
the evidence is against the claim for burial benefits under 
38 C.F.R. § 3.1600(b)(2).

Burial benefits are also payable to a claimant if:  (1) The 
deceased was a veteran of any war or was discharged or 
released from active military service for a disability 
incurred or aggravated in the line of duty, and the body of 
the deceased is being held by a State (or a political 
subdivision of a State); (2) there is no next of kin or other 
person claiming the body of the deceased veteran, and (3) 
there are no available sufficient resources in the veteran's 
estate to cover burial and funeral expenses.  38 C.F.R. § 
3.1600(b)(3).  In addition, burial benefits are payable if 
the veteran died of a nonservice-connected disorder while 
properly hospitalized by the VA.  Under applicable 
regulations, "hospitalized by the VA," means admission to a 
VA facility for hospital, nursing home or domiciliary care.  
38 U.S.C.A. § 2303(a)(2)(A); 38 C.F.R. § 3.1600(c).  Even if 
the veteran was not hospitalized in such a facility, burial 
benefits are still payable if he died while traveling under 
prior authorization at the VA's expense to or from a specific 
place for the purposes of examination, treatment, or care.  
38 C.F.R. § 3.1605.

In this case, the evidence does not satisfy any of the 
aforementioned criteria.  First, the veteran served during a 
period of war, but the appellant is his next of kin.  There 
is no indication in the record that the criteria of 38 C.F.R. 
§ 3.1600(b)(3) are met.  Second, although the veteran died of 
a nonservice-connected disorder, his death did not occur 
while he was admitted to a VA facility for hospital, nursing 
home or domiciliary care.  Neither was he being transported 
at VA expense.  In light of the above, there is no basis upon 
which a grant of burial benefits may be predicated.  
Therefore, a preponderance of the evidence is against the 
appellant's claim for burial benefits.


VCAA

The Board has considered whether VA has met its duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (as codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002)) which became effective on November 2000.  The VCAA 
redefines VA's duty to assist and enhances the duty to notify 
claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
There is no issue as to providing an appropriate application 
form or completeness of the application in this case.  In the 
circumstances of this case, the appellant has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate her claim by letters dated in April, June, 
and July 2003, and the March 2004 statement of the case.  The 
July 2003 letter informed the appellant of the evidence the 
VA had and of the evidence that she should submit to support 
her claim.  In August 2003, the appellant submitted a 
statement that she had no other information to provide.  
Given the foregoing, there is no issue as to whether VA has 
complied with it's duty to notify the appellant of her duties 
to obtain evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Although the July 2003 letter was sent to the 
appellant after the denial of her claim, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  The content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided the 
case was readjudicated, as noted in an August 2003 VA letter 
to the appellant, and a statement of the case issued.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  As noted, in August 2003 the appellant 
indicated that she had no other information to provided.

Secondly, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  As noted 
above, the evidence lacking in this case was evidence 
relating to the veteran's dependents and annual countable 
income.  This evidence would have had to been of record prior 
to the veteran's death, and there is no indication that any 
such evidence was of record prior to the veteran's death in 
February 2003.  In view of the foregoing, the Board finds 
that all reasonable efforts to secure and develop the 
evidence that is necessary for an equitable disposition of 
the matter on appeal have been made by the agency of original 
jurisdiction.  The appellant has had ample notice of what 
might be required or helpful to establish her claim.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to burial benefits is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


